Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
7, 2003








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 7, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00862-CV
____________
 
IN RE BILLY R. FLANIGAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 4, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to have this Court compel the Hon. Jane Bland, presiding judge of the
281st District Court of Harris County, to set aside an order denying relator=s motion to show authority signed April 12, 2002, and an
order denying his motion to vacate a receiver=s appointment signed September 27,
2002, both entered under cause numbers 1985-35446, 1985-35446-AC, and 1989-07592.  In his petition, relator
also requested an emergency stay of the garnishment proceedings currently
pending before Respondent in these causes. 

We deny relator=s petition for writ of mandamus and
request for emergency stay.
PER CURIAM
 




Petition Denied
and Memorandum Opinion filed August 7, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and Seymore.